Case 2:20-cv-13134-LVP-RSW ECF No. 74, PageID.3597 Filed 01/03/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN



TIMOTHY KING, MARIAN SHERIDAN,
JOHN HAGGARD, CHARLES RITCHARD,                      Case No. 20-CV-13134
JAMES HOOPER, DAREN RUBINGH,                         Hon. Linda V. Parker

Plaintiffs,

v.

GRETCHEN WHITMER, in her official
capacity as the Governor of the State of
Michigan, JOCELYN BENSON, in her
official capacity as Michigan Secretary of
State and the Michigan BOARD OF STATE
CANVASSERS,

Defendants.

______________________________________________________________________________

   MOTION FOR EXTENSION OF TIME TO RESPOND TO INTERVENOR
 DEFENDANT ROBERT DAVIS’ MOTION FOR SANCTIONS TO BE ASSESSED
  AGAINST PLAINTIFFS AND PLAINTIFFS’ COUNSEL PURSUANT TO THE
         COURTS INHERENT AUTHORITY AND 28 U.S.C. §1927


        Now comes the Plaintiffs by and through counsel, pursuant to Rule 6(b)(A)
and move this Court for an order to extend time to file a response to Intervenor
Defendant’s Motion for Sanctions, and move this Court for an order to extend time
from January 5, 2021 to January 19, 2021. In support hereof, Plaintiffs state the
following:


     1. The time for filing the Response to Intervenor Defendant’s Motion for
        Sanctions has not expired.
     2. This motion is not being made for the purpose of delay, but is made based
        upon current assignments and the need for more time to prepare a response.
Case 2:20-cv-13134-LVP-RSW ECF No. 74, PageID.3598 Filed 01/03/21 Page 2 of 3




   3. No party will be prejudiced by the delay, as it will not delay the litigation,
      which is still in its early stages. Indeed, the oppositions to motions to dismiss
      are not even due. There have not been any previous requests for extension
      regarding this motion.
   4. Plaintiffs’ Petition for a Writ of Certiorari, Case No. 20-2205, is currently
      pending before the United States Supreme Court and responses are due by
      January 14, 2021.
   5. Andrew A. Paterson, Jr., counsel for Intervenor Defendant Robert Davis, has
      been contacted, and Mr. Davis does not consent to an extension of time for
      Plaintiffs to respond to Intervenor Defendant’s Motion for Sanctions. (Exhibit
      1).


      Therefore, Plaintiffs respectfully request the Court for an order extending the
time to file a response to January 19, 2021.


                                        Respectfully submitted,

                                        /s/ Stefanie Lambert Junttila
                                        STEFANIE LAMBERT JUNTTILA (P71303)
                                        500 Griswold Street, Ste. 2340
                                        Detroit, MI 48226
                                        (313) 963-4740
                                        attorneystefanielambert@gmail.com
Case 2:20-cv-13134-LVP-RSW ECF No. 74, PageID.3599 Filed 01/03/21 Page 3 of 3




                              Certificate of Service

      I, Stefanie Lambert Junttila, attorney at law, certify that on January 3, 2021,

I caused a copy of this pleading to be served upon the Clerk of the Court and

Intervenor-Defendant via E-file.


                                       /s/ Stefanie Lambert Junttila
                                       Stefanie Lambert Junttila (P71303)
Case 2:20-cv-13134-LVP-RSW ECF No. 74-1, PageID.3600 Filed 01/03/21 Page 1 of 1
